Citation Nr: 0844956	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  93-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1996, for the award of service connection for a psychiatric 
disability.

2.  Entitlement to an effective date earlier than July 3, 
1991, for the award of a 50 percent disability rating for 
service-connected sinusitis.

3.  Entitlement to an effective date earlier than January 6, 
2003, for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which granted entitlement to a TDIU, 
effective January 6, 2003.  The veteran disagreed with the 
effective date assigned.

In May 2007, the Board remanded the issue of entitlement to 
an earlier effective date for the award of a TDIU, and 
increased the disability rating for the veteran's service-
connected sinusitis from 30 to 50 percent, and the RO 
effectuated the award of a 50 percent disability rating in a 
June 2007 rating decision.  

Thereafter, the issues of entitlement to an effective date 
earlier than April 4, 1996, for the award of service 
connection for a psychiatric disability, and entitlement to 
an effective date earlier than July 3, 1991, for the award of 
a 50 percent disability rating for service-connected 
sinusitis, were merged into the instant appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2005 Board decision that denied an effective date 
earlier than April 4, 1996, for the award of service 
connection for a psychiatric disability is final.

2.  The veteran has not alleged that clear and unmistakable 
error was made in the June 2005 Board decision.

3.  In May 2007, the Board increased the disability rating 
for the veteran's service-connected sinusitis from 30 to 50 
percent, and the RO effectuated the award of a 50 percent 
disability rating in a June 2007 rating decision, effective 
from July 3, 1991.

4.  There is no objective evidence to show the date of 
increase in the veteran's sinusitis occurred during the one 
year period prior to July 3, 1991.

5.  On September 3, 1998, the RO received the veteran's claim 
for a TDIU.

6.  It is not factually ascertainable that the veteran became 
unable to secure or maintain substantially gainful employment 
within the one-year period prior to September 3, 1998, which 
is the date of the claim for a TDIU.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier 
than April 4, 1996, for the award of service connection for a 
psychiatric disability, is dismissed.  38 U.S.C.A. §  5110 
(West 2002); 38 C.F.R. § 3.400(o)(2008); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

2.  The claim of entitlement to an effective date earlier 
than July 3, 1991, for the assignment of a 50 percent 
disability rating for sinusitis is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5110 (West 2002); 38 C.F.R. § 3.400 Part 4, 
Diagnostic Code 6513 (2008).

3.  The criteria for an effective date of September 3, 1998, 
for the award of a TDIU, are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date for service connection for a 
psychiatric disability

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The veteran asserts that he is entitled to an earlier 
effective date for the award of service connection for a 
psychiatric disability.  Generally, the effective date of an 
award of a claim is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) 
(2008).  The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2008).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  
An informal claim must be written, and it must identify the 
benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error.  38 C.F.R. § 3.104(a), 3.105(a).

Here, in a February 1990 decision, the Board denied the 
veteran's service connection claim for an acquired 
psychiatric disability, claimed as secondary to a service 
connected disability.  The veteran did not appeal this 
decision and, as such, it became final.  

On April 4, 1996, the RO received the veteran's service 
connection claim for generalized anxiety.  On June 6, 1996, 
the veteran amended his claim to include service connection 
for schizophrenia.

In a May 1997 rating decision, the RO denied the veteran's 
service connection claim for a psychiatric disability.  In a 
July 1998 rating decision, the RO denied the veteran's 
service connection claim for schizophrenia.  The veteran 
disagreed with such denials and the RO issued a statement of 
the case in March 1999.  The RO received a substantive appeal 
in May 1999.  
Thereafter, by a December 2002 rating decision, the RO 
granted service connection for anxiety and schizophrenia, and 
assigned a 30 percent disability rating, effective April 4, 
1996, the date of receipt of the claim to reopen.  

The veteran sought an earlier effective date for the award of 
service connection for a psychiatric disability.  

In June 2005, the Board denied the veteran's earlier 
effective date claim for the grant of service connection for 
a psychiatric disability.  

While the veteran has subsequently attempted to refile his 
claim of entitlement to an earlier effective date for the 
grant of service connection for a psychiatric disability in 
October 2007, this claim is precluded by law.  In this 
regard, the Court of Appeals for Veterans Claims (Court) has 
determined that to seek an earlier effective date for a final 
rating decision, a veteran must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on clear and unmistakable error 
could result in the assignment of an effective date earlier 
than the date of a final decision, as free-standing claims 
for earlier effective dates vitiate the rule of finality).

In this case, the June 2005 Board decision is final, and the 
veteran has not asserted that a clear and unmistakable error 
was made.  The Board concludes that the disposition of the 
veteran's effective date claim is controlled by Rudd and is 
based upon the operation of the law; because the evidence 
does not show that the veteran filed a clear and unmistakable 
error claim with regard to the final decision, and has 
instead attempted to file a free-standing earlier effective 
date claim.  The Court has held that the VCAA and its 
implementing regulation, 38 C.F.R. § 3.159, have no effect on 
an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, 
because the resolution of the effective date claim is based 
on a dispositive law, no discussion of VA's duties to notify 
and assist is necessary.  

The Court further indicated that dismissal was the 
appropriate remedy in cases such as this one.  See Rudd, 20 
Vet. App. 296.  As such, the Board has no alternative but to 
dismiss the appeal as to this issue without prejudice to the 
veteran's filing a clear and unmistakable error claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

While the Board is sympathetic to the veteran's claim, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). 

Accordingly, the veteran's earlier effective date claim for 
the award of service connection for a psychiatric disability 
is dismissed.

Earlier effective date for a 50 percent disability rating for 
sinusitis

The veteran asserts that he is entitled to an earlier 
effective date for the award of a 50 percent disability 
rating for service-connected sinusitis.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 
31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, it is undisputed that the date of receipt of the 
veteran's increased rating claim was August 12, 1992.  

As indicated the 50 percent disability rating is assigned, 
effective July 3, 1991; this date is based on a VA outpatient 
treatment record dated on July 3, 1991, that shows a 
worsening of the veteran's sinusitis.  Thus, the increase in 
severity of the veteran's sinusitis occurred more than one 
year prior to the claim.  Under such circumstance, the 
effective date is the date of the claim.  Nevertheless, as 
the RO has assigned a more favorable effective date, the 
Board will not disturb that decision.  The effective date for 
the increased rating for sinusitis remains July 3, 1991.

VA has already assigned the earliest possible effective date 
for the 50 percent disability rating for the veteran's 
sinusitis because July 3, 1991 is the date of the earliest 
medical evidence showing that the disability warranted that 
disability rating.  It thus follows that an effective date 
prior to that time must be denied.

Earlier effective date for the award of a TDIU

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof." 38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-
32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).

A TDIU may be assigned where the schedular rating is less 
than total if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 C.F.R. § 4.16(a).  Generally, 
total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  
Further, marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).

According to his TDIU application received in September 1998, 
the veteran indicated that he last worked full-time in 1993 
and that his sinusitis prevents him from securing or 
following any substantially gainful occupation.  He also 
indicated that he had completed two years of college.

On April 1999 VA examination, the veteran was diagnosed with 
chronic sinusitis with increasing symptoms of pain.

On his TDIU application, received in December 1999, the 
veteran indicated that he last worked full-time in 1987 as a 
minister.

On correspondence received by the RO on January 23, 2002, the 
veteran indicated that he was unable to be gainfully employed 
due to his service-connected disabilities.  

On October 2002 VA psychiatric examination, the veteran was 
diagnosed with a psychotic disability, not otherwise 
specified; and a "medical condition with hallucinations." A 
Global Assessment of Functioning (GAF) rating of 35 was 
assigned.

On correspondence received by the RO on January 6, 2003, the 
veteran filed an increased rating claim for a psychiatric 
disability, indicating that his condition had worsened.

The veteran is currently in receipt of a 70 percent 
disability rating for his psychiatric disability, and a 50 
percent disability rating for his sinusitis, for a combined 
disability rating of 90 percent, effective January 6, 2003.

In a July 2003 rating decision, the RO granted a TDIU, 
effective January 6, 2003, the date the VA received 
correspondence indicating that his psychiatric disability had 
worsened.  

In this case, the veteran met the schedular criteria for a 
TDIU in April 1996, but did not file a formal claim for TDIU 
until September 3, 1998.  The Board has reviewed the record 
in order to determine whether there is any document received 
from the veteran prior to September 3, 1998, that expresses 
an intent to file an informal claim for a TDIU.

Having found that a TDIU claim was received on September 3, 
1998, the Board notes that the only basis on which an earlier 
effective date can be awarded is if it is factually 
ascertainable that the veteran met the criteria for TDIU 
prior to September 3, 1998.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).
A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

As discussed above, the veteran met the schedular criteria 
for TDIU in April 1996, however, the evidence does not 
demonstrate that it was factually ascertainable that he 
became unable to secure or maintain employment prior to April 
4, 1996.  The medical evidence received prior to such date 
fails to show that the veteran was unable to work.

In sum, the Board finds that the criteria for an effective 
date of September 3, 1998, and no earlier, for the assignment 
of a TDIU, has been met.  To this extent, the benefit sought 
on appeal is granted.


ORDER

Entitlement to an effective date earlier than April 4, 1996, 
for the award of service connection for a psychiatric 
disability, is dismissed.

Entitlement to an effective date earlier than July 3, 1991, 
for the award of a 50 percent disability rating for service-
connected sinusitis, is denied.



Entitlement to an effective date of September 3, 1998, for 
the award of a TDIU is granted, subject to the laws and 
regulations governing monetary benefits.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


